Case 5:16-cv-10444-JEL-EAS ECF No. 1952, PageID.67991 Filed 08/26/21 Page 1 of 6




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  In re Flint Water Cases.               Judith E. Levy
                                         United States District Judge
  ________________________________/

  This Order Relates To:

  ALL CASES

  ________________________________/

   ORDER DENYING MOTION FOR COMPLIANCE WITH RULE
                   23(e)(5)(B) [1908]

       Before the Court is the Hall objectors’ motion for compliance with

 Rule 23(e)(5)(B). (ECF No. 1908.) The former Washington objectors

 responded in opposition to the motion (ECF No. 1925), as did all of the

 Settling Parties, which includes Co-Lead Class Counsel, Co-Liaison

 Counsel for Individual Plaintiffs, the State of Michigan Defendants, the

 City Defendants, the McLaren Defendants, and Rowe Professional

 Service Company. (ECF No. 1926.)

       The Hall objectors’ motion asserts that five individuals represented

 by the law firm Marc J. Bern & Partners, LLP, withdrew their objections

 to the settlement “without disclosing whether any consideration was paid
Case 5:16-cv-10444-JEL-EAS ECF No. 1952, PageID.67992 Filed 08/26/21 Page 2 of 6




 in connection with the withdrawal,” as required by Federal Rule of Civil

 Procedure 23. (ECF No. 1908, PageID.647149.) The five individuals are

 Victor and Christiana Ayodele, Johannes and Amanda Kreuyer, and

 Sequoia Overstreet. (Id.) The Hall objectors argue that these individuals

 “appear to fall within the class definition under the settlement

 agreement” and are “not Individual Plaintiffs.” (Id. at PageID.67150.)

       The Amended Master Settlement Agreement (“AMSA”) defines

 Individual Plaintiffs, for whom Rule 23 does not apply, as “all persons

 and entities listed on Exhibit 1.” (ECF No. 1319-1, PageID.40339.) The

 Hall objectors state that “Exhibit 1 in turn lists none of the [five

 individuals],” and therefore these individuals “appear to be class

 members, and their side-settlements should be disclosed, heard, and—if

 appropriate—approved by the Court.” (ECF No. 1908, PageID.67150.)

 The Hall objectors are incorrect.

       First, Exhibit 1 has two parts: Exhibit 1a and 1b. Exhibit 1a is a

 “List of Adult Individual Plaintiffs who have filed a claim in any court

 and have provided a date of birth confirming they are not minors.” (ECF

 No. 1319-2, PageID.40411.) Exhibit 1b is described as “CONFIDENTIAL

 – List of Individual Plaintiffs who have filed a claim in any court but have


                                       2
Case 5:16-cv-10444-JEL-EAS ECF No. 1952, PageID.67993 Filed 08/26/21 Page 3 of 6




 not provided a date of birth—FILED UNDER SEAL.” (Id.) Because those

 individuals who did not provide a date of birth could be minors, their

 identities were permitted to be sealed in Exhibit 1b. (ECF No. 1921,

 PageID.67221.) In addition, Exhibits 1a and 1b are, as set forth on their

 face in the November 2020 filing, “[p]reliminary and subject to change.”

 (ECF No. 1319-2, PageID.40414.) The Special Master, as required by the

 November 14, 2018 Amended Order Regarding the Collection of Claim

 Data (ECF No. 673) (“Census Order”), in conjunction with the

 Preliminary Approval Order (ECF No. 1399), maintains current versions

 of these exhibits.1 (See ECF No. 1921, PageID.67222–23.)

       In order to assist the Court in evaluating the Hall objectors’ motion,

 the undersigned ordered the Special Master to file a report on the status

 of the five individuals, and whether they are Individual Plaintiffs or are

 potentially members of the Settlement Class (as defined in the AMSA).




       1  The Hall objectors make a misplaced argument that because the Court
 declined to extend the bone lead testing absent a stipulation of all Settling Parties, it
 would be inconsistent for the Court to permit Exhibit 1 to be updated from what was
 originally filed in November 2020. (ECF No. 1908, PageID.67151.) This argument is
 comparing apples to golf balls, and ignores the plain language of the AMSA itself,
 which contemplates updates to Exhibit 1, which is maintained by the Special Master.
 No separate stipulation of the Settling Parties is required for what the AMSA already
 explicitly contemplates.
                                            3
Case 5:16-cv-10444-JEL-EAS ECF No. 1952, PageID.67994 Filed 08/26/21 Page 4 of 6




 The Special Master filed a report indicating that the five individuals are

 each individually represented, as set forth below. (ECF No. 1921.)

       Each of these five individuals are included in the May 3
       Updated Census List and each are included on the current
       update to the Exhibit 1 list. Additionally, both Christiana
       Ayodele and Victor Ayodele were included in Exhibit 1b which
       was filed under seal on November 17, 2020.[fn 2]

       [fn 2] Additionally, Johannes Kreuyer was included in the
       Special Master’s census in 2018 and 2019 – but was omitted
       from lists provided by counsel as of early November 2020. This
       individual was again included in lists provided by counsel
       after the November 2020 list was prepared.

 (ECF No. 1921, PageID.67224.) Accordingly, Victor and Christiana

 Ayodele, Johannes and Amanda Kreuyer, and Sequoia Overstreet are

 Individual Plaintiffs. The requirements of Federal Rule of Civil

 Procedure 23, including its requirement that the Court hold a hearing

 and approve any “payment or other consideration” paid to an objector for

 withdrawal of his or her objection, does not apply to these five

 individuals. Fed. R. Civ. P. Rule 23(e)(5). For this reason alone, the Hall

 objectors’ motion is denied.

       The Court is also persuaded by Victor and Christiana Ayodele,

 Johannes and Amanda Kreuyer, and Sequoia Overstreet’s counsel’s

 representation to the Court that these five individuals are represented
                                       4
Case 5:16-cv-10444-JEL-EAS ECF No. 1952, PageID.67995 Filed 08/26/21 Page 5 of 6




 by Marc J. Bern & Partners, LLP, and have been continuously

 represented on an individual basis for several years. (ECF No. 1925,

 PageID.67391.)

       Further, the Settling Parties state that “no payment or other

 consideration was given to these parties to withdraw their objections.”

 (ECF No. 1926, PageID.67394.) Paul Napoli whose law partner Hunter

 Shkolnik acts as Co-Liaison Counsel for Individual Plaintiffs, submitted

 a declaration stating, “No payment or ‘other consideration’ was given to

 these parties to withdraw their objections.” (ECF No. 1926-1,

 PageID.67398.) Also, Ari Kresch, who represents these five individuals

 as co-counsel to Marc J. Bern’s firm, filed a declaration confirming the

 same. Accordingly, the Court has no evidence that what the Hall

 objectors   characterize    as    “side-settlements”    (ECF     No.   1908,

 PageID.67150) were made, and indeed the only evidence before the Court

 indicates that no payments or other consideration was given in exchange

 for these five individuals withdrawing their objections. Even if this were

 a situation where the five individuals were members of the class portion

 of the AMSA and subject to Rule 23—which they are not—the motion

 would be denied because no consideration changed hands.


                                       5
Case 5:16-cv-10444-JEL-EAS ECF No. 1952, PageID.67996 Filed 08/26/21 Page 6 of 6




       Accordingly, the Hall objectors’ motion is denied.

       IT IS SO ORDERED.

 Dated: August 26, 2021                    s/Judith E. Levy
 Ann Arbor, Michigan                       JUDITH E. LEVY
                                           United States District Judge

                     CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on August 26, 2021.

                                     s/ Lisa Bartlett for William Barkholz
                                     WILLIAM BARKHOLZ
                                     Case Manager




                                       6
